Name: 84/212/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the United Kingdom in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1978 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe
 Date Published: 1984-04-26

 Avis juridique important|31984D021284/212/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the United Kingdom in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1978 (Only the English text is authentic) Official Journal L 110 , 26/04/1984 P. 0041 - 0043+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . ( 4 ) OJ NO L 131 , 26 . 5 . 1977 , P . 1 . ( 5 ) OJ NO L 140 , 5 . 6 . 1980 , P . 18 . COMMISSION DECISION OF 8 FEBRUARY 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE UNITED KINGDOM IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1978 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 84/212/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE , WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , CLEARS THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS THE UNITED KINGDOM HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1978 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS AS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS MUST INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE FINANCIAL YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE IN EACH MEMBER STATE ; WHEREAS UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED OR UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT A PART OF THE EXPENDITURE DECLARED AMOUNTING TO POUND 857 194,11 DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON ; WHEREAS THE DISALLOWED EXPENDITURE INCLUDES AN AMOUNT OF POUND 389 674,76 FOR AID FOR PEAS AND FIELD BEANS ; WHEREAS INFORMATION KNOWN TO THE COMMISSION AT PRESENT DOES NOT , HOWEVER , EXCLUDE THE POSSIBILITY THAT THIS EXPENDITURE OR A PART OF IT MAY IN FACT QUALIFY ; WHEREAS IN ORDER NOT TO DELAY THE PRESENT DECISION , IT IS APPROPRIATE TO PROVIDE THAT THIS EXPENDITURE MAY STILL BE RECOGNIZED IN THE CLEARANCE OF THE ACCOUNTS FOR THE FINANCIAL YEAR 1980 ON CONDITION THAT THE MEMBER STATE SUPPLIES THE NECESSARY EVIDENCE JUSTIFYING COMMUNITY FINANCING ; WHEREAS UNDER COUNCIL REGULATION ( EEC ) NO 1078/77 OF 17 MAY 1977 INTRODUCING A SYSTEM OF PREMIUMS FOR THE NON-MARKETING OF MILK AND MILK PRODUCTS AND FOR THE CONVERSION OF DAIRY HERDS ( 4 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1365/80 ( 5 ) , 60 % OF EXPENDITURE ON THOSE MEASURES IS BORNE BY THE GUARANTEE SECTION OF THE EAGGF AND 40 % BY THE GUIDANCE SECTION ; WHEREAS THE SAID MEASURES RANK AS INTERVENTION WITHIN THE MEANING OF ARTICLE 3 OF REGULATION ( EEC ) NO 729/70 AND CONSTITUTE A " COMMON MEASURE " WITHIN THE MEANING OF ARTICLE 6 ( 1 ) OF THAT REGULATION ; WHEREAS THE RELEVANT GUIDANCE SECTION EXPENDITURE ITEMS MUST THEREFORE BE INCLUDED WHEN THE ACCOUNTS FOR GUARANTEE EXPENDITURE FINANCED BY THE EAGGF ARE CLEARED ; WHEREAS VERIFICATION HAS SHOWN THAT PART OF THE EXPENDITURE , AMOUNTING TO POUND 45 368,38 , DECLARED AS CHARGEABLE TO THE GUARANTEE SECTION DOES NOT SATISFY THE REGULATIONS AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE EXPENDITURE BY THE UNITED KINGDOM RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF THE 1978 FINANCIAL YEAR AMOUNTS , IN ACCORDANCE WITH ANNEX I , TO POUND 284 734 845,63 . 2 . THE EXPENDITURE RECOGNIZED AS CHARGEABLE TO THE EAGGF PURSUANT TO REGULATION ( EEC ) NO 1078/77 AMOUNTS , IN ACCORDANCE WITH ANNEX II , TO POUND 6 564 776,41 . ARTICLE 2 THE FINANCIAL RESOURCES AVAILABLE AT THE END OF 1978 AMOUNT , IN ACCORDANCE WITH ANNEX I , TO POUND 2 991 193,29 AND IN ACCORDANCE WITH ANNEX II , TO POUND 1 210 299,01 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 8 FEBRUARY 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX I CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1978 ( POUND ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1977 7 226 038,92 2 . ADVANCES RECEIVED FOR 1978 280 500 000,00 3 . TOTAL FUNDS AVAILABLE TO COVER EXPENDITURE FOR 1978 287 726 038,92 4 . EXPENDITURE RECOGNIZED FOR 1978 ( 1 ) : ( A ) EXPENDITURE DECLARED 285 592 039,74 ( B ) EXPENDITURE NOT RECOGNIZED 857 194,11 - OF WHICH , DEFINITIVE DECISION DEFERRED TO 1980 389 674,76 ( C ) EXPENDITURE RECOGNIZED 284 734 845,63 5 . FUNDS AVAILABLE AFTER CLEARANCE OF ACCOUNTS FOR 1978 2 991 193,29 ( 1 ) EXCLUDING EXPENDITURE ON MEASURES UNDER REGULATION ( EEC ) NO 1078/77 . ANNEX II CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF UNDER REGULATION ( EEC ) NO 1078/77 FOR 1978 ( POUND ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1977 1 625 075,42 2 . ADVANCES RECEIVED FOR 1978 6 150 000,00 3 . TOTAL FUNDS AVAILABLE TO COVER EXPENDITURE FOR 1978 7 775 075,42 4 . EXPENDITURE INCURRED IN 1978 6 610 144,79 ( A ) GUARANTEE SECTION 3 966 086,87 ( B ) GUIDANCE SECTION 2 644 057,92 5 . EXPENDITURE DISALLOWED 45 368,38 6 . EXPENDITURE CHARGEABLE TO EAGGF 6 564 776,41 ( A ) GUARANTEE SECTION 3 938 865,85 ( B ) GUIDANCE SECTION 2 625 910,56 7 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1978 1 210 299,01